SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In May 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 19,211,405 0.1222 0.1222 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 05 6,379 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 06 7,847 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 10 63,894 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 24 497 0.00000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 04 82,350 2.03648 167,704.13 Shares Common Direct with the Company Exerc Options 09 131,850 3.86096 509,067.58 Shares Common Direct with the Company Exerc Options 11 55,550 2.03648 113,126.46 Shares Common Direct with the Company Exerc Options 11 32,200 3.86096 124,322.91 Shares Common Direct with the Company Exerc Options 20 54,225 9.35960 507,524.31 Shares Common Direct with the Company Exerc Options 25 45,175 9.35960 422,819.93 Shares Common Direct with the Company Exerc Options 27 59,750 2.03648 121,679.68 Shares Common Direct with the Company Exerc Options 30 33,400 3.86096 128,956.06 Shares Common Direct with the Company Exerc Options 30 30,125 9.35960 281,957.95 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 04 190,557 19.60 3,734,917.20 Shares Common Direct with the Company Plan of Shares Acquisition 06 40,000 18.84 753,600.00 Shares Common Direct with the Company Plan of Shares Acquisition 10 29,040 19.09 554,373.60 Shares Common Direct with the Company Plan of Shares Acquisition 13 14,150 18.76 265,454.00 Shares Common Direct with the Company Plan of Shares Acquisition 18 43,385 18.40 798,284.00 Shares Common Direct with the Company Plan of Shares Acquisition 19 503,589 18.60 9,366,755.40 Shares Common Direct with the Company Plan of Shares Acquisition 24 2,410 18.69 45,042.90 Shares Common Direct with the Company Plan of Shares Acquisition 25 22,278 18.98 422,836.44 Shares Common Direct with the Company Plan of Shares Acquisition 30 63,525 19.15 1,216,503.75 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 19,517,097 0.1242 0.1242 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In May 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price USD Volume (USD) (3) ADR (*) Common Direct with the Company Conversion in ADRs 05 6,379 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 06 7,847 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 10 63,894 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 24 497 0.00000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 05 16,246 5.35 86,916.20 ADR (*) Common Direct with the Company Plan of Shares Acquisition 06 20,253 5.33 107,948.96 ADR (*) Common Direct with the Company Plan of Shares Acquisition 10 39,956 5.43 216,963.42 Total Buy ADR (*) Common Direct with the Company Exerc Options 05 22,625 3.841600 86,916.20 ADR (*) Common Direct with the Company Exerc Options 06 28,100 3.841600 107,948.96 ADR (*) Common Direct with the Company Exerc Options 10 103,850 2.089200 216,963.42 ADR (*) Common Direct with the Company Bonus 24 497 5.053162 2,511.42 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 10, 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
